PER CURIAM.
Fidelity and Casualty Company of New York, one of the defendants in the declaratory action, appeals a summary judgment ordering it to extend coverage on a policy which had been issued to Hilda Borges Jou Dunlap. The summary judgment also determined a question of liability, which had been presented in the alternative against Reserve Finance Corporation and Hialeah Insurance Company. All three companies appealed, the cases were consolidated, and the appellants filed briefs. Thereafter, the appellee confessed error as to Reserve and Hialeah, and requested that the summary judgment be reversed as to them.
We find no error in the summary judgment as to Fidelity, and affirm same. Edgewater Drugs, Inc. v. Jax Drugs, Inc., 138 So.2d 525 (Fla. 1st DCA 1962); All American Life & Casualty Company v. Rose, 145 So.2d 555 (Fla. 3d DCA 1962); Tavares v. Allstate Insurance Company, 342 So.2d 551 (Fla. 3d DCA 1977); Bared v. Miami Professional Sports Ltd., 353 So.2d 167 (Fla. 3d DCA 1978); F&R Builders v. Lowell Dunn Company, 364 So.2d 826 (Fla. 3d DCA 1978). Therefore, upon the confession of error, the summary judgment is reversed as to Reserve and Hialeah and affirmed as to Fidelity.
Affirmed in part; reversed in part.